Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in EM on 1/17/2020.  It is noted, however, that applicant has not filed a certified copy of the EM application as required by 35 U.S.C. 119(b).

Specifically, the office has received priority documents on 4/2/2021 however they are not the proper certified priority documents due to the indication on the documents that they are exact copies of the “certificate of registration”, when the statement should read exact copies of the application (see example below). It was brought to the examiner’s attention that there is an ongoing issue with access code for the EUIPO and they send the incorrect document and gets input at the PTO with a document code that indicates the priority documents are correct. and while the issue has been brought to EUIPOs attention they continue to send the incorrect document.

It is also noted that retrieval from the WIPO/DAS system with the participating EUIPO offices has the protentional for the same problem and a Certificate of Registration will be received instead of a Certified Priority Document.

This is an example of the Certificate of Registration:

    PNG
    media_image1.png
    69
    538
    media_image1.png
    Greyscale


This is an example of a Certified Copy of the application as filed:

    PNG
    media_image2.png
    55
    586
    media_image2.png
    Greyscale

The priority document received on 4/2/2021 is a Certificate of Registration:


    PNG
    media_image3.png
    564
    683
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    405
    243
    media_image4.png
    Greyscale


This situation may also be remedied by referring to Chapter 215 section V of the MPEP:

When the claim for foreign priority or the certified copy of the foreign application is filed after the date of payment of the issue fee but prior to the date of grant of the patent, the foreign priority claim or certified copy will be placed in the file record but there will be no review of the papers and the patent when published will not include the priority claim. A certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323 can be filed to have the foreign priority claim or certified copy considered after publication of the patent.

The claimed design is allowable. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Pratt whose telephone number is 571-272-2145.  The examiner can normally be reached on 5:00 - 1:00 MT M - F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on (571) 272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/MICHAEL A. PRATT/
Primary Examiner, Art Unit 2914